DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 15 “haptic ally”, should be “haptically”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirschenman (US Publication 2013/0172784) in view of Olson et al (US Publication 2010/0073150) and Zemlok et al (US Publication 2009/0090763).
Referring to Claims 1 Kirschenman teaches an ablation apparatus (e.g. Paragraph [0002]), comprising: a flexible probe adapted for insertion into a heart of a living subject and having a distally disposed ablation electrode to be brought into contact with a target tissue in the heart (e.g. Paragraph [0025] discloses flexible member 36 for movement within the patient and Paragraph [0027] discloses electrodes 44-48 are used for ablation), wherein the probe is operative for making a measurement of a contact force between the probe and the target tissue (e.g. abstract, and Paragraph [0030] discloses measuring a contact force between catheter (probe) 20 and tissue 12); a power source, controlled by an operator, and operative to apply a dosage of energy via the ablation electrode to the target tissue to ablate the target tissue (e.g. Paragraph [0020] discloses ablation generator 20 with power source 26 which is configured to generate a signal at a predetermined frequency in accordance with one or more user specified parameters); a transmitter, operative to transmit an indication of the measurement of the contact force (e.g. Paragraphs [0009] and [0034] discloses the pressure sensor is configured to transmit the signal to an electronic control unit configured to determine a contact force between the catheter and the tissue responsive to the signal, the examiner notes this includes the transmitting cable used to connect the pressure sensor to the controller 24); a haptic feedback system (e.g. Paragraph [0034]). However, Kirschenman does not explicitly disclose a transmitter, operative to transmit an indication of the measurement of the contact force; a wearable device having a receiver for receiving signals from the transmitter and 
 	Olson et al teaches that it is known to use a transmitter to transmit operational parameters to a wearable device that applies haptic feedback, via an actuator, that directly correlates to the received operational parameters (e.g. force) as set forth in Paragraphs [0010-0011] and [0075] to provide improved feedback of data to the user to control the operation of the catheter (probe). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kirschenman, with use a transmitter to transmit operational parameters to a wearable device that applies haptic feedback, via an actuator, that directly correlates to the received operational parameters as taught by Olson et al, since such a modification would provide the predictable results of improved feedback of data to the user to control the operation of the catheter (probe). 	Zemlok et al teaches that it is known to use haptic feedback with a vibration with an intensity, and the intensity of the vibration correlates with the force as set forth in Paragraph [0069] to provide minimally distracting feedback to inform the user of the amount of forces being applied. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kirschenman, with use haptic feedback with a vibration with an intensity, and the intensity of the vibration correlates with the force as taught by Zemlok et al, since such a modification would provide the predictable results of .
Claim 2-4, 8, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirschenman (US Publication 2013/0172784) in view of Olson et al (US Publication 2010/0073150) and Zemlok et al (US Publication 2009/0090763), as applied above, and further in view of Buchner et al (US Publication 2005/0132290).
Referring to Claim 2, Kirschenman in view of Olson et al and Zemlok et al teaches the ablation apparatus according to claim 1, except wherein the wearable device comprises: a bracelet having a circumferential length; a processor linked to the actuator, wherein the actuator is an electromechanical actuator linked to the processor operative for vibrating the bracelet when the contact force reaches a predetermined value. 	Buchner et al teaches that it is known to use a wearable bracelet (Paragraphs [0074] and [0085]) with a processor and electromechanical actuator linked to the processor operative for vibrating the bracelet when the contact force reaches a predetermined threshold (e.g. above 0) as set forth in Paragraphs [0023, 0074, and 0075] to provide a lightweight and minimally restrictive feedback device for monitoring/evaluating biometric conditions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kirschenman, with a wearable bracelet with a processor and electromechanical actuator linked to the processor operative for vibrating the bracelet when the contact force reaches a predetermined threshold (e.g. above 0) as taught by Buchner et al, since such a modification would provide the predictable results of a lightweight and minimally 
Referring to Claims 3 and 4 Kirschenman in view of Olson et al, Zemlok et al and Buchner et al teaches the ablation apparatus according to claim 2, except wherein the bracelet has a plurality of subdivisions along the circumferential length, and the actuator is part of an array of actuators, each independently controlled, with similar function distributed along the circumferential length of the bracelet such that each actuator is associated with a unique subdivision. 	Buchner et al teaches that it is known to use a bracelet with a plurality of subdivisions along the circumferential length, and the actuator is part of an array of actuators, each independently controlled, with similar function distributed along the circumferential length of the bracelet such that each actuator is associated with a unique subdivision as set forth in Figure 15, Elements 106 and Paragraphs [0065] and [0086] actuators 106a-p to provide improved feedback which can be encoded based on operational parameters.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kirschenman, with a bracelet with a plurality of subdivisions along the circumferential length, and the actuator is part of an array of actuators, each independently controlled, with similar function distributed along the circumferential length of the bracelet such that each actuator is associated with a unique subdivision as taught by Buchner et al, since such a modification would provide the predictable results of improved feedback which can be encoded based on operational parameters.
Referring to Claim 8 and 9, Kirschenman in view of Olson et al and Zemlok et al teaches the ablation apparatus according to claim 1, except wherein the wearable device comprises: a band having a circumferential length; a processor linked to the actuator, wherein the actuator is an electromechanical actuator linked to the processor operative for vibrating the bracelet when the contact force reaches a predetermined value and wherein the bracelet has a plurality of subdivisions along the circumferential length, and the actuator is part of an array of actuators, each independently controlled, with similar function distributed along the circumferential length of the bracelet such that each actuator is associated with a unique subdivision.
 	Buchner et al teaches that it is known to use a wearable band (Paragraphs [0074] and [0085]) with a processor and electromechanical actuator linked to the processor operative for vibrating the bracelet when the contact force reaches a predetermined threshold (e.g. above 0) as set forth in Paragraphs [0023, 0074, and 0075] and with a plurality of subdivisions along the circumferential length, and the actuator is part of an array of actuators, each independently controlled, with similar function distributed along the circumferential length of the bracelet such that each actuator is associated with a unique subdivision as set forth in Figure 15, Elements 106 and Paragraphs [0065] and [0086] actuators 106a-p to provide a lightweight and minimally restrictive feedback device for monitoring/evaluating biometric conditions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kirschenman, with a wearable bracelet with a processor and electromechanical actuator linked to the processor operative for vibrating the bracelet when the contact force reaches a predetermined threshold (e.g. above 0) and with a plurality of .
Claims 5 and 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirschenman (US Publication 2013/0172784) in view of Olson et al (US Publication 2010/0073150) and Zemlok et al (US Publication 2009/0090763), as applied above, and further in view of Einarsson (US Publication 2009/0024062).
Referring to Claims 5 and 6, Kirschenman in view of Olson et al and Zemlok et al teaches the ablation apparatus of claim 1 except wherein the actuator is an electromechanical actuator having an oscillatory, vibratory or reciprocating motion; or wherein the actuator is an inflatable cell, and vibrating comprises independently inflating and deflating the cell pneumatically or hydraulically.
 	Einarsson teaches that it is known to use the actuator is an inflatable cell, and vibrating comprises independently inflating and deflating the cell pneumatically or hydraulically as set forth in Paragraphs [0061] and [0087] to provide nonvisual feedback to the user that would be adjustable to different users and would reduce the risk of vibration causing the catheter to move.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kirschenman, with the actuator is an .

Claims 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirschenman (US Publication 2013/0172784) in view of Olson et al (US Publication 2010/0073150) and Zemlok et al (US Publication 2009/0090763), as applied above, and further in view of Schecter (US Publication 2013/0321262).
Referring to Claim 7, Kirschenman in view of Olson et al and Zemlok et al teaches the ablation apparatus according to claim 1, except wherein actuator comprises an inflatable cell containing an electroactive polymer, and vibrating comprises electrically stimulating the polymer to inflate and deflate the cell.
 	Schecter teaches that it is known to use electroactive polymer to provide haptic feedback (vibration) as set forth in Paragraphs [0051], [0064], [0110] and [0126] to provide haptic sensations more efficiently and at lower cost than many existing technologies for haptic devices.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kirschenman, with electroactive polymer to provide haptic feedback (vibration) as taught by Schecter, since such a modification would provide the predictable results of haptic sensations more efficiently and at lower cost than many existing technologies for haptic devices.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirschenman (US Publication 20130172784) in view of Olson et al (US Publication 2010/0073150).
Referring to Claims 10 Kirschenman teaches an ablation apparatus (e.g. Paragraph [0002]), comprising: a flexible probe adapted for insertion into a heart of a living subject and having a distally disposed ablation electrode to be brought into contact with a target tissue in the heart (e.g. Paragraph [0025] discloses flexible member 36 for movement within the patient and Paragraph [0027] discloses electrodes 44-48 are used for ablation), wherein the probe is operative for making a measurement of a contact force between the probe and the target tissue (e.g. abstract, and Paragraph [0030] discloses measuring a contact force between catheter (probe) 20 and tissue 12); a power source, controlled by an operator, and operative to apply a dosage of energy via the ablation electrode to the target tissue to ablate the target tissue (e.g. Paragraph [0020] discloses ablation generator 20 with power source 26 which is configured to generate a signal at a predetermined frequency in accordance with one or more user specified parameters); a transmitter, operative to transmit an indication of the measurement of the contact force (e.g. Paragraphs [0009] and [0034] discloses the pressure sensor is configured to transmit the signal to an electronic control unit configured to determine a contact force between the catheter and the tissue responsive to the signal, the examiner notes this includes the transmitting cable used to connect the pressure sensor to the controller 24); a haptic feedback system (e.g. Paragraph [0034]). However, Kirschenman does not explicitly disclose wherein the probe is operative for making a measurement of an electroanatomic parameter of the heart; a transmitter, operative to transmit an indication of 
 	Olson et al teaches that it is known to use the probe is operative for making a measurement of an electroanatomic parameter of the heart; a transmitter to transmit operational parameters to a wearable device that applies haptic feedback, via an actuator, that directly correlates to the to the electroanatomic parameter as set forth in Paragraphs [0010-0011], [0056], [0075] and [0087] to provide thermal feedback of data to the user to control the operation of the catheter (probe). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kirschenman, with use a transmitter to transmit operational parameters to a wearable device that applies haptic feedback, via an actuator, that directly correlates to the received operational parameters as taught by Olson et al, since such a modification would provide the predictable results of thermal feedback of data to the user to control the operation of the catheter (probe).
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirschenman (US Publication 2013/0172784) in view of Olson et al (US Publication 2010/0073150), as applied above, and further in view of Buchner et al (US Publication 2005/0132290).
Referring to Claim 11, Kirschenman in view of Olson et al teaches the ablation apparatus according to claim 10, except wherein the wearable device comprises: a bracelet having a 
Referring to Claims 12 and 13 Kirschenman in view of Olson et al and Buchner et al teaches the ablation apparatus according to claim 11, except wherein the bracelet has a plurality of subdivisions along the circumferential length, and the actuator is part of an array of actuators, each independently controlled, with similar function distributed along the circumferential length of the bracelet such that each actuator is associated with a unique subdivision.
.
Claims 14, 15, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirschenman (US Publication 2013/0172784) in view of Olson et al (US Publication 2010/0073150), as applied above, and further in view of Einarsson (US Publication 2009/0024062).
Referring to Claims 14, 15 and 17, Kirschenman in view of Olson et al teaches the ablation apparatus of claim 10 except wherein the actuator is an electromechanical actuator having an oscillatory, vibratory or reciprocating motion; or wherein the actuator is an inflatable 
 	Einarsson teaches that it is known to use the actuator is an inflatable cell, and vibrating comprises independently inflating and deflating the cell pneumatically or hydraulically as set forth in Paragraphs [0061] and [0087] to provide nonvisual feedback to the user that would be adjustable to different users and would reduce the risk of vibration causing the catheter to move.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kirschenman, with the actuator is an inflatable cell, and vibrating comprises independently inflating and deflating the cell pneumatically or hydraulically as taught by Einarsson, since such a modification would provide the predictable results of nonvisual feedback to the user that would be adjustable to different users and would reduce the risk of vibration causing the catheter to move.
Referring to Claim 19, Kirschenman in view of Olson et al teaches the ablation apparatus according to claim 10, except wherein the wearable device comprises a bracelet having an inflatable cell, and the actuator is operative to deform the bracelet by pneumatically or hydraulically inflating and deflating the cell.  	Einarsson teaches that it is known to use a bracelet having an inflatable cell, and the actuator is an inflatable cell, and vibrating comprises independently inflating and deflating the cell pneumatically or hydraulically as set forth in Paragraphs [0061] and [0087] to provide nonvisual feedback to the user that would be adjustable to different users and would reduce the risk of vibration causing the catheter to move.  It would have been obvious to one having .
Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirschenman (US Publication 2013/0172784) in view of Olson et al (US Publication 2010/0073150), as applied above, and further in view of Schecter (US Publication 2013/0321262).
Referring to Claims 16 and 18, Kirschenman in view of Olson et al teaches the ablation apparatus according to claim 10, except wherein the wearable device comprises a bracelet  and wherein actuator comprises an inflatable cell containing an electroactive polymer, and haptically stimulating the operator comprises electrically stimulating the polymer to inflate and deflate the cell.
 	Schecter teaches that it is known to use electroactive polymer to provide haptic feedback (vibration) as set forth in Paragraphs [0051], [0064], [0110] and [0126] to provide haptic sensations more efficiently and at lower cost than many existing technologies for haptic devices.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kirschenman, with electroactive polymer to provide haptic feedback (vibration) as taught by Schecter, since such a modification .
Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,486,272. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented device and instant claims are directed to a flexible probe capable of making measurements of a contact force between the probe and target tissue, a power source, a transmitter, and a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schena (US Patent 7,339,572) teaches haptic devices with electroactive polymers which can provide haptic sensations more efficiently and at lower cost than many existing technologies for haptic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792